Citation Nr: 0524900	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
frostbite to the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.  The veteran also had periods of service in a 
reserve component which service pre and post dated the above 
period of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) which found that the 
veteran had submitted new and material evidence to reopen his 
claim of service connection for residuals of frostbite to the 
feet and thereafter denied entitlement to service connection 
for residuals of frostbite to the feet.

Entitlement to service connection for residuals of frostbite 
to the feet was previously denied by the RO on two earlier 
occasions with the most recent being in June 1990.  That 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  Thus, 
regardless of any RO action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since that final decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.




REMAND

The record shows the veteran served with a reserve component 
from April 1952 to December 1954 and for a period following 
his December 1956 separation from active duty.  The veteran 
has also consistently reported that he received all of his 
medical care from the Charleston VA medical center.  

However, while the record shows reserve component medical 
records dated through June 1962, it does not show that the RO 
verified his dates of service with the reserve component, 
requested from the National Personnel Records Center (NPRC) 
his reserve service medical records for these additional 
periods of time, or requested his pre-March 1979 treatment 
records from the Charleston VA medical center.  Therefore, a 
remand to undertake these actions is required.  See 
38 U.S.C.A. § 5103A(b) (West 2002).

On remand, the veteran should also be provided with updated 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), assistance, including 
notifying him as to who is responsible for obtaining evidence 
and the time frame for the claimant to file with VA any other 
evidence he has in his possession.  38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the NPRC and 
verify the veteran's dates of reserve 
service and request his reserve component 
medical records for all of these dates of 
service.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing. 

2.  The RO should obtain and associate 
with the record all of the veteran's 
treatment records from the Charleston VA 
medical center dated from December 1956 
to March 1979.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing. 

3.  The RO should provide the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence.  38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.

4.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on the old 
regulations governing claims to reopen as 
well as any further changes in the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


